DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 5/29/2020. Claims 1-20 are pending.
Claim Objections
The following claim(s) are objected to for formality issues:
Claims 10, 20: “the” region lacks antecedent and hence should be corrected to “a region”.
Claim 9, 19: “the color coordinate point” lacks antecedent. 
Appropriate correction(s) are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a mathematical concept without significantly more. 

Regarding claim 1, at the core of this claim is the construction of a golden geometric object based on a mathematical golden ratio and identifying colors by correlating the colors with the golden geometric object. However, the golden ratio and the geometric object formed by this ratio are mathematical concepts, and the correlation of colors with some geometric object, such as performed via a color wheel, has been long performed by humans with the assistance of pen and paper, for example, for the purposes of finding additional colors in a color scheme. Hence, the claim is directed towards an abstract idea and a mathematical concept.
Looking at the  additional elements of this claim, thee steps directed to the receiving of colors from files, the transforming of files into 3-axis color coordinates (e.g., for purposes of display), the displaying of results all constitute extra-solution activity for the implementation of this abstract idea on a general purpose computer. Hence, they cannot be said to be elements that integrate the abstract idea or mathematical concept into a pragmatic implementation.

Regarding claims 2-3, the specification of color coordinate systems for the color space constitute extra-solutional activities, as the mental process of matching colors and determining color choices based on shapes operates regardless of any particular definition of some underlying color space, e.g., the shape or nature of the a color wheel.

Regarding claims 4-6, the recitation of the various golden shapes are not sufficiently integrated into the process of color matching and hence constitute printed matter, aesthetic elements. Hence, these claims only recite extra-solutional activity, e.g., the patterns or designs on the paper.

Regarding claims 7-8, these  claims recite processes of fitting color selections to curves or shapes that constitute routine mental processes that can be performed with pen and paper.

Claims 9-10 are directed to defining regions for the curve representing the color group. But the defining and taking note of regions for a color palette (e.g., purpose region, red region, etc.) continues to be a routine mental process that can be performed via pen and paper during the course of selecting a color scheme. Furthermore, the determining of a rule set (e.g., pick this color in this region) continues to be a routine mental process that can be performed via pen and paper during the course of selecting a color scheme.

Claim 11-12 recite GUI or networking features for inputting colors that constitute extra-solutional activity for implementing the method on a general purpose computer.

Claims 13-20 recite systems analogous to the above claims and are hence rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6-10, 12-13, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gass (US 5822503 A) in view of Vallespi 567 (US 20200160567 A1) in view of Voliter (US 8154561 B1).

Regarding claim 1, Gass discloses: a method of calculating matching colors for color data input by a user (figs.2-4, figs.8-9 gives overview of a process of importing a plurality of Encapsulated PostScript (EPS) files containing color pallets as part of a project, e.g., to composite into a page for publication (see col.5:40-70), the color files being combined into a palette (see fig.4, col.6:5-35) and the palette being edited to change the color scheme for the project (fig.3:94, fig.9, such as via GUI of fig.8), hence, calculating a mapping or matching from original colors to new colors), the method comprising:
receiving, by a computer device from the user via a human-machine interface, a plurality of color data files corresponding to user-input target colors (col.5:40-col.6:5: importing plurality of color files via a UI of a desktop publishing program);
transforming, via the computer device, each of the color data files into a respective color coordinate point integrable with a three-axis color space model (figs.8, fig.9:206-212, col.10:20-40: the colors parsed from the file are transformed into workable color coordinates including transformation to and among color models (RGB, CMYK, etc.), the color models being at least 3-tuples, hence, coordinate points integrable with a 3-axis color space );
importing the color coordinate points into the three-axis color space model (fig.5:40-col.6:5: importation and extraction of colors for use in the color space model transforms of fig.9:206-212);
changing colors into matching colors (fig.9:206-212: modifying colors in the palette);
transmitting, to an electronic display device, a command signal to display to the user the list of one or more matching colors (fig.4, col.6:7-50 shows display of a pallet).
Gass does not expressly disclose: wherein the changing of colors into matching colors comprises: building, within the three-axis color space model, a golden geometric object based on a mathematical golden ratio and the imported color coordinate points;
identifying, via the computer device, a list of one or more matching colors harmonized with the color data files by correlating the golden geometric object with the color coordinate points imported into the three-axis color space model.
Vallespi discloses: wherein the changing of colors into matching colors (fig.2, 0040 gives overview of a color palette transformation process involving selecting a “harmonic template” (pattern of dots and lines such as in fig.4), matching the template to the current scheme by transforming the template, and normalizing the scheme to the template by moving point colors towards the template) comprises: building, within the three-axis color space model, a geometric object and the imported color coordinate points (0038: importation via analyzing a photo, user selection, or any other method);
identifying, via the computer device, a list of one or more matching colors harmonized with the color data files by correlating the geometric object with the color coordinate points imported into the three-axis color space model (0067: identifying matching colors by transforming points of an existing palette by moving towards the template based on a scale factor, hence, correlation of the geometric object with the imported points).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Gass by incorporating the color scheme transformation technique of Vallespi. Both concern the art of color palette transformation, and the incorporation would have improved the convenience and standardization of the color transformation of Gass by, according to Vallespi, automating and standardizing color palette transforms via a systematic and automatic approach (0004).
Gass modified by Vallespi does not disclose: wherein the geometric object is golden and based on a mathematical golden ratio.
However, golden geometric objects are widely found in common geometric shapes. Voliter discloses: wherein the geometric object is golden and based on a mathematical golden ratio (fig.1B, col.2:50-65, “parallelogram”, actually a rectangle, shows a color shape that is approximately a golden ratio, the ratio of sides being sin(120°/2) : sin (60°/2) = 1.732 ≈ ϕ = 1.618). Furthermore, combined with Vallespi’s disclosure of making small adjustments to the secondary angle (see Voliter 0032, 0036, 0056 corresponding to the θ angle of fig.1B) so as to bring given colors closer to the template, parallelogram color harmonies approaching ϕ more closely (at roughly θ = 60° + 3.5°) would be naturally encountered during user adjustment of rectangular templates to account for deviations from the rectangular template of a given palette).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Gass modified by Vallespi by incorporating the additional color templates of Voliter. Both concern the art of color palette transformation, and the incorporation would have improved the convenience and standardization of the color transformation of Gass modified by Vallespi by, according to Voliter, providing user additional choices that the user may not have been aware of regarding geometric color harmonies (col.1:25-40).

Regarding claim 4, Gass modified by Vallespi modified by Voliter discloses the method of claim 1, as described above. Gass modified by Vallespi modified by Voliter further discloses: wherein the golden geometric object includes a golden rectangle in which a ratio between a short side length and a long side length of the golden rectangle is approximately equal to 1.618 (Voliter fig.1B: “Parallelogram”, as discussed above).
However, Examiner submits that this limitation is directed to non-functional printed matter; see MPEP 2111.05. Under BRI, no function need be performed by this figure with regards to the color coordinate point or the process of forming a color mapping; the golden spiral can be construed as merely serving as an aesthetically pleasing image and bears no functional relation to the underlying method or process. Hence, no weight is given by the Examiner to this limitation.

Regarding claim 6, Gass modified by Vallespi modified by Voliter discloses the method of claim 1, as described above. Gass modified by Vallespi modified by Voliter further discloses: wherein the golden geometric object includes a golden triangle in which a ratio between a short length of two short sides of the golden triangle and a long length of a long side of the golden triangle is approximately equal to 1.618, the golden triangle having an isosceles triangle shape (Voliter fig.1B: the “Triad” template is approximately a golden triangle, with a ratio of long side to short side being approximately 2*sin(120°/2) = 1.732 ≈ ϕ = 1.618).
However, Examiner submits that this limitation is directed to non-functional printed matter; see MPEP 2111.05. Under BRI, no function need be performed by this figure with regards to the color coordinate point or the process of forming a color mapping; the golden spiral can be construed as merely serving as an aesthetically pleasing image and bears no functional relation to the underlying method or process. Hence, no weight is given by the Examiner to this limitation.

Regarding claim 7, Gass modified by Vallespi modified by Voliter discloses the method of claim 1, as described above. Gass modified by Vallespi modified by Voliter further discloses: locating the golden geometric object within the three-axis color space model such that all of the color coordinate points are located within or on a boundary line of the golden geometric object (Vallespi 0047: applying global transform to locate the template geometric object within the color space such that the various coordinate points are located close to, within the shape, or on boundary lines of the object; 0056: applying secondary rotation to further ensure the points are on the line and within the shape).

Regarding claim 8, Gass modified by Vallespi modified by Voliter discloses the method of claim 1, as described above. Gass modified by Vallespi modified by Voliter further discloses: defining a color curve within the golden geometric object; and moving the color curve to intersect with the color coordinate points in the three-axis color space model (Vallespi fig.10:1012, fig.9:916, etc. show color curves from each node of the geometric object towards the center; the various transforms described in 0047, 0056 being focused on bringing the color curves so as to intersect with the color coordinate points).

Regarding claim 9, Gass modified by Vallespi modified by Voliter discloses the method of claim 8, as described above. Gass modified by Vallespi modified by Voliter further discloses: defining a plurality of neighboring regions within the golden geometric object; and
determining, for each of the color data files, within which one of the regions the color curve intersects with the corresponding color coordinate point in the three-axis color space model (Vallespi figs.9-10 show visualizations (via arrows) of a “scaling” transform (see 0067) that would move the color coordinates in each region towards a nearest color curve; hence, defining neighboring regions for all of the color coordinates corresponding to color data files input and determining to which region each point corresponds, i.e., so as to associate the point with a closest curve (i.e., ensure non-movement for intersecting coordinates) during scaling operations).

Regarding claim 10, Gass modified by Vallespi modified by Voliter discloses the method of claim 9, as described above. Gass modified by Vallespi modified by Voliter further discloses: receiving a selection of a desired color type from the user (0067 describes additional template operations for the user, such as “template”, “rotating”, “optimal”, etc., these selections service to select a desired color template type or orientation, hence, receiving a desired color type); and
determining, for each of the color data files based on the desired color type received from the user, a respective rule set associated with the region within which the color curve intersects with the corresponding color coordinate point (0067: in order to perform “scaling” operation, i.e., movement of each color from each color data file towards a closest axis, a rule set determining direction and extent of movement (possibly 0) associated with each region is determined),
wherein the rule sets define a manner in which a matching color is located with respect to the color coordinate point within the three-axis color space model based on phi (0067: scaling transform defines a color mapping or matching).

Regarding claim 12, Gass modified by Vallespi modified by Voliter discloses the method of claim 1, as described above. Gass modified by Vallespi modified by Voliter further discloses: wherein the computer device includes a server-class computer (Vallespi fig.1, 0026: server for hosting application) and the human-machine interface includes a personal computing device (Vallespi fig.8, 0085: remote client device, e.g., such as client personal computer of Gass fig.2:58, col.5:30-40) and/or an optical color sensor communicatively connected to the server-class computer over a distributed computing network.

Claim 13 recites a system corresponding to the method of claim 1 and hence is rejected for similar reasons. Furthermore, Gass modified by Vallespi modified by Voliter discloses: a memory device storing a three-axis color space model (Vallespi fig.8:804); a communication device operable to communicate with a personal computing device of a user (Gass fig.2:58, col.5:30-40: personal computer) over a computer network (Vallespi fig.1, 0026, fig.8, 0085: server communicating remote client over a network); a server computer with a processor communicatively connected to the memory device and the communication device (Vallespi fig.8:802).

Claims 16, 18-20 recite systems corresponding to the above methods and are hence rejected under the same rationale.

Claim(s) 2-3, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gass (US 5822503 A) in view of Vallespi 567 (US 20200160567 A1) in view of Voliter (US 8154561 B1), as applied in claims 1, 13 above, in view of Sandow (US 5909220 A).

Regarding claim 2, Gass modified by Vallespi modified by Voliter discloses the method of claim 1, as described above. Gass modified by Vallespi modified by Voliter does not disclose: wherein the three-axis color space model is a device-independent three-dimensional (3D) color space configured to define colors independently of how the colors are created or displayed.
	Sandow discloses: wherein the three-axis color space model is a device-independent three-dimensional (3D) color space configured to define colors independently of how the colors are created or displayed (col.5:25-35, col.9:40-60: use of CIE device independent color space).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Gass modified by Vallespi modified by Voliter by incorporating the use of a device-independent color space of Sandow. Both concern the art of color palette transformation, and the incorporation would have allowed the faithful reproduction of generated palettes in other media (col.5:25-35).

Regarding claim 3, Gass modified by Vallespi modified by Voliter modified by Sandow discloses the method of claim 1, as described above. Gass modified by Vallespi modified by Voliter modified by Sandow further: wherein transforming each of the color data files into a respective color coordinate points includes identifying, for each of the color data files, a respective L *a*b color coordinate set, the L*a*b color coordinate set including a first coordinate L* for a first axis of the 3D color space, a second coordinate a* for a second axis of the 3D color space, and a third coordinate b* for an axis of the 3D color space (Sandow col.5:25-35, col.9:40-60: use of CIELAB, CIEXYZ, or CIELUV 3-axis spaces for the palette transforms).

Claims 16, 18-20 recite systems corresponding to the above methods and are hence rejected under the same rationale.

Claim(s) 5, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gass (US 5822503 A) in view of Vallespi 567 (US 20200160567 A1) in view of Voliter (US 8154561 B1), as applied in claims 4, 16 above, in view of Hara ("Aesthetic Exploration: The Golden Ratio", published 1/24/2017).

Regarding claim 5, Gass modified by Vallespi modified by Voliter discloses the method of claim 1, as described above. Gass modified by Vallespi modified by Voliter does not discloses: wherein the golden geometric object further includes a golden spiral located within the golden rectangle and having a logarithmic growth factor of approximately 1.618.
However, Examiner submits that this limitation is directed to non-functional printed matter; see MPEP 2111.05. Under BRI, no function need be performed by this figure with regards to the color coordinate point or the process of forming a color mapping; the golden spiral can be construed as merely serving as an aesthetically pleasing image and bears no functional relation to the underlying method or process. Hence, no weight is given by the Examiner to this limitation.
However, in the interests of compact prosecution, Examiner submits that Hara discloses the use of a golden spiral in illustrations for aesthetics effect; see p.5 (Mona Lisa).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Gass modified by Vallespi modified by Voliter by incorporating the use of a golden spiral of Hara. Both concern the art of visual display, and the incorporation would have improved the aesthetic and psychological appeal of the method (p.5-6).

Claims 17 recite systems corresponding to the above methods and are hence rejected under the same rationale.

Claim(s) 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gass (US 5822503 A) in view of Vallespi 567 (US 20200160567 A1) in view of Voliter (US 8154561 B1) in view of Lacy (US 20050246640 A1).

Regarding claim 11, Gass modified by Vallespi modified by Voliter discloses the method of claim 1, as described above. Gass modified by Vallespi modified by Voliter does not disclose: displaying to the user a predefined set of user-selectable color options each corresponding to a respective color data file, wherein receiving the color data files includes receiving, from the user via the human-machine interface, multiple user selections from the predefined set of user-selectable color options.
However, multi-selectors are known in the field of GUI’s. In particular, Lacy discloses:  displaying to the user a predefined set of user-selectable options each corresponding to a respective data file, wherein receiving the data files includes receiving, from the user via the human-machine interface, multiple user selections from the predefined set of user-selectable color options (Abstract, 0012: use of a multi-file selector such as shown in fig.4 to select files, each list entry corresponding to a respective file, by individually clicking each file, the combination with Gass yielding application to color files).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Gass modified by Vallespi modified by Voliter by incorporating the multi-selection technique of Lacy. Both concern the art of GUI’s, and the incorporation would have improved the convenience of the method by, according to Lacy, reducing user burden (Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lyons ("Incorporating groups into a mathematical model of color harmony for generating color schemes for computer interfaces", published 2005) discloses a 3-D “molecule” representing palettes of a user interface that can be rotated in a CIELAB color space to generate new palettes.
Cleland ("A Practical Description of the Munsell Color System", published 1937) discloses a 10-element color ring (see p.12); color harmonics on 10 element rings tend to produce golden ratio relationships, e.g., the ratio of secant of 2 units (i.e., forming 2/10 of a circle) : secant of 4 units = sin(144/2) : sin(72/2) = ϕ, the ratio of a secant of 3 units : radius = 2*sin(108/2) : 1 = ϕ.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143